DAUKSCH, Judge.
This is an appeal from a judgment and sentence in a murder case. The judgment is affirmed; the sentence is vacated. The trial judge departed from the sentencing guidelines for reasons which are all inherent in the crime for which appellant was convicted, second degree murder. Holden v. State, 487 So.2d 1199 (Fla. 5th DCA 1986); Hannah v. State, 480 So.2d 718 (Fla. 4th DCA 1986); Baker v. State, 466 So.2d 1144 (Fla. 3d DCA 1985), aff'd. 483 So.2d 423 (Fla.1986); Fletcher v. State, 457 So.2d 570 (Fla. 5th DCA 1984); Fla.R. Crim.P. 3.701(d)(ll). The sentence is vacated and this cause remanded for sentencing under the guidelines.
SENTENCE VACATED; REMANDED.
COBB and SHARP, JJ., concur.